t c no united_states tax_court michael k and june c hambrick petitioners v commissioner of internal revenue respondent docket no filed date ps filed for a ch reorganization in bankruptcy r filed a proof_of_claim setting forth income_tax liabilities for taxable years the bankruptcy court ordered ps to file returns after the returns were filed r made amendments to his proof_of_claim ps did not object to the tax_liabilities set forth in r’s claim and the bankruptcy court confirmed the plan_of_reorganization without deciding the merits of ps’ tax_liabilities following the bankruptcy court’s confirmation of the plan r determined income_tax deficiencies and additions to tax for the same taxable years the deficiencies if approved would result in tax_liabilities exceeding those already claimed by r in the bankruptcy ps contend that r is estopped from determining deficiencies for the same tax years already claimed in ps’ bankruptcy reorganization - - held r is not estopped from determining deficiencies that could result in liabilities for the same tax years greater than those r claimed in ps’ confirmed plan_of_reorganization in bankruptcy michael k and june c hambrick pro sesse william j gregg for respondent opinion gerber judge in the setting of a motion for partial summary_judgment we consider whether respondent is collaterally estopped from determining income_tax deficiencies for the same taxable years in amounts that exceed respondent’s tax claims in petitioners’ confirmed reorganization under chapter of the bankruptcy code we also consider petitioners’ claim that we lack jurisdiction to consider the income_tax deficiencies because of the bankruptcy court’s jurisdiction over the confirmed plan which includes a claim for federal tax_liabilities for the same taxable years the facts are not in dispute on date petitioners filed a bankruptcy petition under chapter of the bankruptcy code which was styled in re michael keith hambrick and june c hambrick case no in the u s bankruptcy court for the eastern district of virginia as of the date of their bankruptcy petition petitioners had not filed federal_income_tax returns for or on or about december - - respondent filed a proof_of_claim in petitioners’ bankruptcy proceeding respondent’s claim consisted of estimated liabilities because petitioners had not filed tax returns on date the bankruptcy court compelled petitioners to file federal_income_tax returns for their and tax years the returns were to be filed within years of the date of petitioners’ bankruptcy petition on the basis of the tax_liability petitioners reported respondent filed his first second and third amendments to the proof_of_claim on or about date date and date respectively on date respondent’s unsecured priority claims were as follows unsecured priority claims year tax due interest to bankruptcy petition date dollar_figure dollar_figure big_number dollar_figure --q- big_number --q- at the same time respondent’s unsecured general claims totaled dollar_figure on date petitioners’ fourth amended plan_of_reorganization was confirmed by the bankruptcy court on or about date respondent mailed a statutory_notice_of_deficiency to petitioners determining income_tax deficiencies and additions to tax for their and tax years the deficiencies if approved would result in the following - - increases to petitioners’ income_tax liabilities over the amounts claimed for the same taxable years in petitioners’ bankruptcy proceeding additions to tax penalties year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure in response to the notice petitioners filed a petition with this court petitioners resided in leesburg virginia at the time their petition was filed it jurisdiction preliminarily petitioners questioned whether we have jurisdiction over the deficiency determination considering that the bankruptcy court had jurisdiction over petitioners’ assets debts and more particularly the same taxable years this court’s jurisdiction is limited to the extent provided by statute sec_7442 83_tc_626 our jurisdiction to redetermine a deficiency in tax depends on a valid notice_of_deficiency and a timely filed petition sec_6213 112_tc_46 respondent issued a timely notice_of_deficiency on date petitioners timely filed their petition with this court unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure - - on date resulting in our jurisdiction to redetermine the deficiencies determined in the notice see generally sec_6211 through at any time during this proceeding petitioners could have moved the bankruptcy court to reopen their bankruptcy proceeding in order to adjudicate the proposed deficiency see sec_6871 if petitioners’ bankruptcy proceeding was to be reopened u s c sec_505 would permit the bankruptcy court to determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction because petitioners did not seek to reopen their bankruptcy proceeding we continue to have jurisdiction over the deficiencies respondent determined il motion for partial summary_judgment summary_judgment is an appropriate means by which to resolve legal issues where the pleadings admissions and other materials including affidavits demonstrate that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir summary_judgment is a procedure used to expedite litigation but it is not a substitute for trial where factual -- - issues are in controversy 78_tc_412 61_tc_861 no factual issues exist with regard to the question of whether collateral_estoppel applies in this case petitioners argue that the principles of collateral_estoppel and or res_judicata apply to preclude respondent from determining deficiencies that would cause the tax_liabilities to exceed those claimed by respondent and approved in connection with the confirmation of petitioners’ plan for reorganization petitioners contend that the filing of a proof_of_claim in conjunction with the bankruptcy court’s confirmation of the plan precludes respondent from determining additional income_tax deficiencies for the same taxable years the judicially created doctrines of collateral_estoppel and res_judicata are intended to protect litigants from the burden of relitigating an identical issue and to promote judicial economy by preventing unnecessary or redundant litigation the general principle of res_judicata is that once a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are bound as to each matter that sustained or defeated the claim and as to any other matter that could have been offered for that purpose 333_us_591 the traditional elements of res_judicata are identity of the - j- parties prior judgment by a court of competent jurisdiction final judgment on the merits and the same cause of action in re a h robins co 880_f2d_694 4th cir 815_f2d_1046 5th cir in a substantially_similar case to the case we consider the court_of_appeals for the tenth circuit addressed the issue of whether the commissioner is precluded by res_judicata or equitably estopped from assessing deficiencies in connection with tax_liabilities already claimed in and allowed in lesser amounts in a confirmed plan_of_reorganization in re 45_f3d_373 10th cir in that case the debtor filed for bankruptcy and the commissioner filed a proof_of_claim and amendments to the proof_of_claim which set forth the debtor’s tax_liability for the tax years through the commissioner did not object to the debtor’s plan_of_reorganization which was confirmed by the bankruptcy court in the debtor began making payments on his tax_liability pursuant to the plan and in date the bankruptcy court issued an order closing the bankruptcy proceedings thereafter the commissioner audited the debtor’s tax_return and as a result of the audit issued a notice_of_deficiency determining that the debtor owed an additional dollar_figure in income_tax and additions to tax of dollar_figure the debtor moved to reopen the bankruptcy proceedings seeking a declaratory_judgment to determine the scope and effect of the - - confirmed plan the debtor argued that the principles of res_judicata and equitable_estoppel prohibited the commissioner from assessing additional tax for the provisions of a confirmed plan generally bind the debtor and the creditors whether or not the debtor’s claim or interest is impaired under the plan and irrespective of whether the debtor has accepted the plan u s c sec excepted from discharge under u s c sec however are any debts outlined in u s c sec the court in in re depaolo supra pincite held that a confirmed plan does not discharge an individual debtor from any_tax debt within the purview of u s c sec_507 now u s c sec_507 a whether or not a claim for such tax was filed or allowed the court in in re depaolo supra opined while principles of res_judicata apply generally to bankruptcy proceedings the plain language of and forbid the application of those principles to the facts of this case by expressly providing that the described taxes are not discharged whether or not a claim for such taxes was filed or allowed u s c a a emphasis added congress has determined that the irs may make a claim for taxes for a particular year in a bankruptcy proceeding accept the judgment of the bankruptcy court then audit and make additional claims for that same year even though such conduct may seem inequitable or may impair the debtor’s fresh_start although allowing the irs to pursue its claim after the confirmation and consummation of a chapter plan admittedly conflicts with the ‘fresh start’ policy animating the bankruptcy code’s discharge provisions ‘it is apparent to us that congress has made the choice between collection of revenue and rehabilitation of the debtor by making it extremely difficult for a debtor to avoid payment of taxes under the bankruptcy code ’ this is an express congressional policy judgment that we are bound to follow in re depaolo supra pincite quoting 986_f2d_367 10th cir quoting 794_f2d_584 llth cir fn ref omitted the facts of this case and the facts in in re depaolo supra are substantially_similar here the claims respondent filed in petitioners’ bankruptcy were for the type of debts described in u s c sec the only factual difference of any significance between the case we consider and in re depaolo supra is that petitioners chose to file a petition in the tax_court rather than moving to reopen the bankruptcy proceeding that distinction does not make a difference with respect to the issue we consider here in fla peach corp v commissioner 90_tc_678 we held that a taxpayer was precluded from relitigating tax_liabilities that the bankruptcy court had allowed in fla peach corp upon the commissioner’s filing of a proof_of_claim the debtor’s objection created a need for a hearing under u s c sec_505 to determine the viability of the underlying tax claim in the present case there is no indication that the bankruptcy court inguired into the merits of petitioners’ tax_liability in the process of confirmation petitioners did not object to respondent’s proof_of_claim and there was no need for an u s c sec_505 hearing to determine the merits of the -- - underlying tax claim without a final judgment on the merits res_judicata cannot apply next we consider whether collateral_estoppel precludes respondent from determining a deficiency larger than the one claimed in the bankruptcy proceeding under the doctrine_of collateral_estoppel or issue preclusion the judgment in the prior suit precludes in the second cause of action litigation of issues actually litigated and necessary to the outcome of the first action 439_us_322 in 440_us_147 the supreme court used a three-prong test to determine when the use of collateral_estoppel is appropriate the supreme court looked at whether the issues in the subsequent litigation were in substance the same as those in the first case whether the controlling facts or legal principles have significantly changed since the first litigation and whether other special circumstances warrant an exception to the normal rules of preclusion id pincite in 90_tc_162 affd 904_f2d_525 9th cir we held that collateral_estoppel applies in the context of a factual dispute only when the following conditions are satisfied the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against the parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation here petitioners’ tax_liability was incorporated into their plan for reorganization on the basis of respondent’s uncontested proof_of_claim which in turn was based on petitioners’ tax returns filed during the bankruptcy proceeding as we discussed above there is no indication that the merits of petitioners’ tax_liability were litigated in the bankruptcy proceeding or that the plan was confirmed on the bases of the underlying merits of the tax claims because the bankruptcy court did not enter a judgment on the bases of the merits of the tax claim respondent is not precluded from determining a tax_deficiency see limited gaming of am inc v commissioner tcmemo_2001_273 to reflect the foregoing an appropriate order will be issued
